Filed 6/18/15 P. v. Martin CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066871

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD253126)

TODD DAVID MARTIN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kathleen

M. Lewis, Judge. Affirmed.

         Jill M. Klein, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, for Plaintiff and Respondent.

         In the trial court, Todd David Martin twice requested to relieve his counsel, and

the court twice held hearings under People v. Marsden (1970) 2 Cal. 3d 118, and denied

his motions. Martin subsequently pleaded guilty to unlawful possession of a usable

amount of a controlled substance (Health & Saf. Code, § 11377, subd. (a)) and admitted
he had suffered a prior prison term for a felony offense. (Pen. Code, §§ 667.5, subd. (b),

668.) The court declared the underlying offense a misdemeanor and awarded Martin

credit for time served. It court subsequently denied his request for a certificate of

probable cause.

                                       DISCUSSION

       There are no relevant facts to discuss in this appeal. Appellate counsel presents no

argument for reversal of the trial court's order, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v.

California (1967) 386 U.S. 738 (Anders), raising these possible but not arguable

appellate issues: (1) Did the trial court abuse its discretion in refusing to issue a

certificate of probable cause? (2) Did the trial court abuse its discretion in denying

Martin's Marsden motions? (3) Is Martin's guilty plea constitutionally valid? (4) Was

there a sufficient factual basis for the plea? and (5) Was Martin's admission of the prior

prison term enhancement knowingly and intelligently made?

       We offered Martin the opportunity to file his own brief on appeal but he has not

done so.

       We have reviewed the entire record in accordance with Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738, and have not found any arguable appellate issue.

Competent counsel has represented Martin on this appeal.




                                              2
                                  DISPOSITION

      The judgment is affirmed.




                                                O'ROURKE, J.

WE CONCUR:


HUFFMAN, Acting P. J.


IRION, J.




                                       3